      Case 1:16-cv-05165-ER-KNF Document 3200 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARIA VECCHIO, individually and on
 behalf of all others similarly situated,
                                                  Civil Action No. 1:16-cv-05165-ER-KNF
                               Plaintiff,
                                                  The Honorable Judge Edgardo Ramos
        -against-                                 Magistrate Judge Kevin Nathaniel Fox

 QUEST DIAGNOSTICS INC.,
 EXAMONE WORLD WIDE, INC., and
 EXAMONE LLC,

                               Defendants.


                        DECLARATION OF ARTHUR J. ROONEY

Pursuant to 28 U.S.C. § 1746, I, Arthur J. Rooney, do hereby declare as follows:

       1.      I am a partner with the law firm Baker & McKenzie LLP, attorneys for Defendants

Quest Diagnostics Inc., ExamOne World Wide, Inc., and ExamOne LLC (collectively

“Defendants”) in the above-captioned case. I have personal knowledge of the statements set forth

herein, except where otherwise indicated. I make this Declaration in support of Defendants’ Reply

in Support of Their Motion for Decertification, which is filed contemporaneously herewith.

       1.      Attached hereto as Exhibit 1 is a true and correct copy of portions of the transcript

of the August 2, 2019 deposition of Danielle Dunbar and the word index to the transcript. In

accordance with the Individual Rules of this Court, an electronic text-searchable courtesy copy of

the cited portions of the transcript and word index will be provided to the Court on a CD.

       2.      Attached hereto as Exhibit 2 is a true and correct copy of supplemental portions of

the transcript of the January 15, 2020 deposition of Dr. Plancich and the word index to the

transcript. In accordance with the Individual Rules of this Court, an electronic text-searchable



                                                     1
      Case 1:16-cv-05165-ER-KNF Document 3200 Filed 05/18/20 Page 2 of 2



courtesy copy of the cited portions of the transcript and word index will be provided to the Court

on a CD.

       3.      Attached hereto as Exhibit 3 is a true and correct copy of supplemental rebuttal

declaration of Dr. Joseph A. Krock, dated January 29, 2020. A copy of this document was

produced during expert discovery by Defendants.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 18th day of May, 2020, in Chicago, Illinois.




                                                             Arthur J. Rooney


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, a copy of the foregoing Declaration of Arthur J.

Rooney was filed with the Clerk of Court and served on all counsel of record via the Court’s

electronic case filing (CM/ECF) system.

                                              /s/ Arthur J. Rooney




                                                     2
